Citation Nr: 1826688	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-31 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to a rating in excess of 60 percent for neurodermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from September 1965 to September 1967.  He saw service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied an increased rating in excess of 60 percent for the Veteran's service-connected neurodermatitis.  

The Board notes that the Veteran has filed a claim for total disability based on individual unemployability (TDIU) due to multiple service-connected disabilities that is currently being adjudicated by the RO; thus this issue will not be further discussed herein. 


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran has been in receipt of a 60 percent rating for neurodermatitis, which is the highest schedular rating for this disability. 

2.  The Veteran's neurodermatitis manifests primarily as itching, at times severe, on various areas of the body; at no time during the appeal period did the Veteran's disability manifest in symptoms not contemplated by the rating schedule.  


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 60 percent for neurodermatitis have not been met.  38 U.S.C. §§ 1155, 4.1 (2012); 38 C.F.R. §§ 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify the Veteran about the information and evidence necessary to substantiate a claim for disability benefits, and a duty to assist the Veteran in obtaining that information and evidence.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a) and 3.326(a) (2017).  In this case, VA fulfilled its duty to notify by means of a standard informational letter sent to the Veteran in December 2012.   

In the case of a claim for disability compensation, VA is required to obtain the claimant's service medical records and other relevant service records, as well as medical records from VA facilities and VA-contracted medical providers.  38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  VA must also try to obtain any relevant private records that the claimant adequately identifies.  38 U.S.C. § 5103A(b).  VA has obtained the Veteran's service medical records and post-service VA treatment records and associated them with the claims file.  The Veteran did not submit any private treatment records, nor identify any such records to VA. 

VA must provide a claimant a medical examination or obtain a medical opinion when such an examination is necessary to make a decision on a claim for compensation.  38 U.S.C. § 5103(d)(1); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA provided the Veteran with medical examinations for his neurodermatitis in December 2012 and November 2015.  These examinations provide an adequate basis for adjudication, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported medical history, including any statements given by the Veteran at the time of the examination.  They describe the Veteran's disability in sufficient detail so that the Board's evaluation is fully informed, and they provide a complete rationale for any opinions stated.  Thus, VA's duty to assist has been met.

Legal Criteria & Analysis

VA assigns disability ratings by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.

In evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).

The Veteran is competent to provide lay evidence of his symptomatology, to the extent his symptoms are directly observable by him and do not require specialized medical or other training to describe.  38 C.F.R. § 3.159(a)(2); see Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, it is the Board's responsibility to assess  the probative value of lay testimony.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 ( Fed. Cir. 2007).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).    

The Veteran's neurodermatitis has been rated under Diagnostic Code 7806, governing dermatitis. Under that Diagnostic Code, a 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  A 60 percent rating is the highest schedular rating available for dermatitis.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Veteran describes his neurodermatitis as manifesting in intense itching, the severity of which causes him to scratch his skin until it bleeds and scabs over and sometimes disturbs his sleep.  See Veteran's written submission of May 28, 2013.  The Veteran has reported, in written submissions and in oral descriptions at VA examinations and during VA Medical Center (VAMC) dermatology and other treatment, that his condition has at times covered more than 40 percent of his body and in fact has affected his entire body, with increased frequency and intensity of itching.  See Veteran's Notice of Disagreement, February 2013.  The Veteran reported that prescribed topical creams did not help; instead, he used over-the-counter topical liquid Benadryl, which sometimes helped.  See Veteran's written submission of May 28, 2013.  The Veteran stated that the scratching and consequent bleeding and scabbing of his skin was such that he was forced to resign from his job as a bartender because of his arms' objectionable appearance while he was serving food or drinks to customers.  Id.  The Veteran has submitted photographs of his disability, and also submitted an internet article discussing neurodermatitis.   

In its April 2010 rating decision, the RO provided the Veteran an increased rating of 60 percent for his neurodermatitis.  The rating was based on a March 2010 VA examination that showed areas of hyperkeratotic plaques on the hands and forearms, scattered excoriations, diffuse fine scaling of the skin and the use of constant or near-constant systemic therapy during the past 12 month period.    

The examinations provided by VA, as well as other VAMC records dated within the time period of the appeal, show that during the appeal period the Veteran's dermatitis symptoms did not remain constant and at times improved.  The Veteran's December 2012 VA examination report noted the Veteran's constant use of topical benzocaine or Benadryl over the preceding 12 months, dermatitis covering greater than 40 percent of his total body area as well as his exposed body area, and old scabbing of wounds on his left forearm and right hand.  The examiner also noted that although the Veteran stated that his symptoms involved all of his skin area, such was not apparent at the time of the examination.  By contrast, a January 2015 VAMC dermatology note reflecting a total body inspection noted, "no eczema today."   The November 2015 VA examination found his dermatitis to cover 5 to 20 percent of his body, and further found that at that time there was no dermatological medication at all in the Veteran's pharmacy profile.  Rather, the Veteran was using over-the-counter topical liquid Benadryl, which he had used for six weeks or more during the past 12 months, but not constantly.  The RO's subsequent December 2015 rating decision recognized this apparent improvement in the Veteran's condition, but maintained a 60 percent disability rating because the improvement had not been shown to be sustained.  A June 2016 VAMC treatment record, reflecting a physical examination, records the condition of the skin as "dry, intact, warm."  A similar VAMC treatment record from June 2017, also reflecting a physical examination, noted the skin as "warm and dry."  In neither of these examinations was dermatitis reported.

The Veteran feels that he should receive a higher disability rating because at times his dermatitis has covered more than 40 percent of his total body.  Yet, the Board notes that the rating schedule expressly addresses this manifestation of symptomatology, and provides a 60 percent disability rating for it.  Common symptoms of neurodermatitis include intense itching and vigorous scratching.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th Edition 1994).  Thus, the Board finds that at no time during the appeal period did the Veteran's disability manifest in symptoms not contemplated by the rating schedule.  

The Board appreciates the Veteran's photographic submissions in support of his claim, which were made part of the claims file and as such were available for review by the examiner administering the November 2015 examination.  The internet article submitted by the Veteran, while potentially informative in a general sense, is of limited probative value precisely because it is general in nature and does not address the specific characteristics of the Veteran's case.  See Jandreau, 492 F.3d at 1376-77.

The Board notes that the Veteran has been rated at 60 percent for his neurodermatitis throughout the appeal period, the highest schedular rating available for this disability.  The Board also notes that 60 percent is the highest schedular rating available for any skin disability with the exception of burn scars, which are not present in this case.  Thus, further consideration of other potentially applicable skin disorders is moot.  In light of the above, the Board finds that a rating in excess of 60 percent for the Veteran's neurodermatitis is not warranted.

As a final matter, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted. As discussed above, the Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology. The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Entitlement to a rating in excess of 60 percent for neurodermatitis is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


